Exhibit 10.8
 
 
 
 
 
 
AMENDED AND RESTATED
The GEO Group, Inc.
SENIOR OFFICER RETIREMENT PLAN
(effective December 31, 2008 )
 
 
 
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
INTRODUCTION
    1  
 
       
ARTICLE I DEFINITIONS
    2  
 
       
ARTICLE II PARTICIPANT ELIGIBILITY
    3  
 
       
ARTICLE III BENEFITS
    4  
 
       
ARTICLE IV WHEN BENEFITS ARE PAYABLE
    5  
 
       
ARTICLE V FORM OF ANNUITY
    8  
 
       
ARTICLE VI ADMINISTRATION
    9  
 
       
ARTICLE VII AMENDMENT, TERMINATION AND EXCEPTIONS
    10  
 
       
ARTICLE VIII MISCELLANEOUS
    10  

 



--------------------------------------------------------------------------------



 



INTRODUCTION
The GEO Group, Inc. (“GEO”) hereby amends and restates The GEO Group, Inc.
Senior Officer Retirement Plan, hereinafter referred to as the “Plan.”
The purpose and objective of the Plan is to provide retirement benefits to
selected key executives of an Employer and to provide pre-retirement benefits in
the event of the death or disability of a Participant.
The Plan has been reviewed and approved by the Compensation Committee of the
Board of Directors of GEO, and upon the recommendation of that Committee, by the
Board of Directors of GEO.
Nothing contained in this Plan shall be deemed to constitute an employment
agreement between any Participant and the Employer and nothing contained herein
shall be deemed to give any Participant any right to be retained in the employ
of the Employer.
This plan is effective from March 31, 1995, as amended in May 2005 and
subsequently amended and restated effective on December 31, 2008.

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS

1.0   Definitions. The following terms when used in this Plan shall have the
following meanings unless a different meaning is clearly required by the
context.   1.1   Annual Benefit. The annual benefit to which a Participant is
entitled under the Plan in the absence of a Form of Annuity Election.   1.2  
Beneficiary. The beneficiary or beneficiaries of a Participant in accordance
with Section 4.8.   1.3   Code Section 409A. Section 409A of the Internal
Revenue Code of 1986, as amended from time to time, and its implementing
regulations and guidance.   1.4   Committee. The GEO Corporate Retirement
Committee comprised of the Chairman of the Board of Directors, the President,
the Chief Financial Officer, the Vice President, Human Resources and the General
Counsel of GEO.   1.5   Disability. A situation where a Participant, by reason
of a physical or mental impairment that can be expected to result in death or be
expected to last for a continuous period of not less than 12 months: (a) is
unable to engage in any substantial gainful activity, or (b) is receiving income
replacement benefits for a period of not less than 3 months under an accident or
health plan sponsored by the Employer. Notwithstanding the foregoing, disability
shall not be deemed to occur unless it constitutes a “disability,” as such term
is defined in Code Section 409A.   1.6   Early Retirement Election. An election
by a Participant to receive benefits under this Plan before such Participant
attains Normal Retirement Age, as described in, and subject to the limitations
and requirements of, Section 4.3.   1.7   Employee. An Employee of an Employer.
  1.8   Employer. GEO and/or any affiliate or subsidiary thereof.   1.9   FAS.
The average salary of a Participant earned during his or her last five (5) years
of employment with an Employer, including the year in which the event or
occurrence requiring a determination of a Participant’s FAS occurs (or, in the
case of a Participant who Separates from Service after attaining Normal
Retirement Age, if greater, the average salary of such Participant earned during
his or her last five (5) years prior to and including the year the Participant
attains Normal Retirement Age). For purposes of calculating a Participant’s FAS,
“salary” does not include any bonuses, but does include any deferred salary in
the year in which it is earned (regardless of when paid).

2



--------------------------------------------------------------------------------



 



1.10   Form of Annuity Election. An election described in Section 5.2 to receive
benefits under this Plan in the amounts, and for the duration, described in
either Section 5.2.1 or Section 5.2.2.   1.11   GEO. The GEO Group, Inc., a
Florida corporation.   1.12   Normal Retirement Age. Age 65.   1.13  
Participant. Any Employee who participates in this Plan in accordance with
Article II.   1.14   Plan. The GEO Group, Inc. Senior Officer Retirement Plan as
it may from time to time be amended.   1.15   Qualifying Age. The later of
(a) the earliest age at which the Participant could begin receiving Social
Security benefits or (b) the Participant’s age on the date his or her benefits
commence pursuant to the terms of this Plan; provided, however, Qualifying Age
shall never be greater than Normal Retirement Age.   1.16   Retire. To Separate
from Service after attaining Normal Retirement Age.   1.17   Retirement. The
date on which the Participant Separates from Service after attaining Normal
Retirement Age.   1.18   Separation from Service or, as the context requires,
Separate from Service. A “separation from service” as described in Code
Section 409A.   1.19   Social Security Benefits. The annual amount of Social
Security benefits for which a Participant is eligible upon reaching his or her
Qualifying Age.   1.20   Years of Service. The number of full years during which
an Employee is continuously employed by an Employer, including years prior to
participation in the Plan.

ARTICLE II
PARTICIPANT ELIGIBILITY

2.1   Initial Eligible Employees. The attached list of individuals are those
Employees who have been approved for participation at the inception of the Plan.
See Exhibit A. Participants shown on Exhibit A who are age 55 or over at
inception of the Plan shall not be eligible to make an Early Retirement
Election.

2.2   Other Eligible Employees. In addition to those initially eligible, other
key executives may be suggested for participation in the Plan by the Committee,
subject to the final approval of the Compensation Committee of the Board of
Directors of GEO.

2.3   Excluded Employees. No Employee shall be eligible for participation in the
Plan if such Employee participates in The GEO Group, Inc. Executive Retirement
Plan or is a party to an individual Executive Retirement Agreement with GEO.

3



--------------------------------------------------------------------------------



 



ARTICLE III
BENEFITS

3.1   Vesting in Benefits. A Participant shall become vested in benefits under
this Plan when such Participant has at least ten (10) Years of Service, provided
such Participant remains continuously employed with an Employer until at least
age 55. No benefits shall be paid under this Plan until after a Participant
Separates from Service.   3.2   Benefit Computations.

  3.2.1   Twenty-Five or More Years of Service. For a Participant with
twenty-five (25) or more Years of Service, the Annual Benefit shall be
forty-five percent (45%) of the FAS of such Participant, reduced by one hundred
percent (100%) of any Social Security Benefits. The amount determined under this
Section 3.2.1 shall be reduced in accordance with Section 3.2.3, if applicable.
    3.2.2   Between Ten and Twenty-Five Years of Service. For a Participant with
at least ten (10) Years of Service, but fewer than twenty-five (25) Years of
Service, the Annual Benefit shall be 1.8% times the Participant’s Years of
Service times the Participant’s FAS, reduced by one hundred percent (100%) of
any Social Security Benefits. Thus, for example, a Participant who had twenty
(20) Years of Service at the time of his or her entitlement to benefits under
this Plan would have an Annual Benefit of thirty-six percent (36%) (which is
1.8% times 20) of FAS reduced by one hundred percent (100%) of any Social
Security Benefits. The amount determined under this Section 3.2.2 shall be
reduced in accordance with Section 3.2.3, if applicable.     3.2.3   Reduction
for Benefits Commencing Before Normal Retirement Age. In the event a Participant
has made a timely and valid Early Retirement Election, the Annual Benefit
otherwise payable to the Participant under this Plan shall be reduced by a
factor of 4% for each year (or fraction thereof) that the Participant is under
Normal Retirement Age at the time benefits under the Plan commence. The
computation of Annual Benefits provided in Sections 3.2.1 or 3.2.2, as
applicable, would be made using an estimated amount of Social Security Benefits,
as determined pursuant to the principles established by the Social Security
Administration, which would be payable to the Participant upon reaching his or
her Qualifying Age. The following is an example of the calculation of Annual
Benefits described in this Section 3.2.3.         Example
An Executive with a valid Early Retirement Election in effect Separates from
Service at age sixty-two (62) with twenty-two (22) Years of Service. His FAS is
$200,000 and his estimated Social Security Benefit is $14,400 annually.

         
1.8% x 22 x $200,000 =
  $ 79,200  
 
       
Less estimated Social Security Benefit
    -14,400  
 
       
Benefit that would have been payable upon Retirement at age 65
  $ 64,800  
 
       
Early benefit factor 100% — (3 x 4%) =
    x 88 %
 
       
Annual Benefit payable at age 62
  $ 57,024  
 
     
 
       
Monthly payment for life
  $ 4,752  
 
     

4



--------------------------------------------------------------------------------



 



  3.2.4   Years of Service Counted. All Years of Service are includible for
purposes of the calculation of benefits in this Article III. Years of Service in
excess of twenty-five (25) years are not considered for purposes of calculating
Annual Benefits. No benefits will be payable under this Plan to any Participant
with fewer than ten (10) Years of Service. Years of Service after a Participant
reaches age 65 will be counted to allow a Participant to reach the maximum of 25
Years of Service.

ARTICLE IV
WHEN BENEFITS ARE PAYABLE

4.1   Separation from Service After Attaining Normal Retirement Age. Upon
Retiring after attaining Normal Retirement Age, a Participant shall be paid
monthly 1/12th of the Annual Benefit provided in either Section 3.2.1 or 3.2.2.
The following is an example of the calculation of Annual Benefits described in
this Section 4.1.

      Example
An Executive Retires at age sixty-five (65) with twenty-five (25) Years of
Service. The FAS is $200,000 and the Social Security Benefit is $14,400 annually
at the time of his or her Retirement.

         
45% x $200,000 =
  $ 90,000  
 
       
Less Annual Social Security Benefit
    -14,400  
 
     
 
       
Plan pays annually for life
  $ 75,600  
 
     
 
       
Monthly payment for life
  $ 6,300  

4.2   Separation from Service Between Ages 55 and 65 — No Early Retirement
Election. Unless the Participant has made an Early Retirement Election pursuant
to Section 4.3 below, if a Participant (a) has at least ten (10) Years of
Service, (b) is at least age 55 at the time of his or her Separation from
Service and (c) Separates from Service before attaining Normal Retirement Age,
then such Participant shall commence receiving benefits under the Plan at Normal
Retirement Age. The Annual Benefits of such a Participant shall be determined
based on his or her Years of Service at the time of his or her Separation from
Service, and shall be calculated as provided in Section 3.2.

5



--------------------------------------------------------------------------------



 



4.3   Separation from Service Between Ages 55 and 65 — Early Retirement
Election. If a Participant (a) has at least twenty (20) Years of Service, (b) is
at least age 55 at the time of his or her Separation from Service, (c) Separates
from Service before attaining Normal Retirement Age, and (d) made a valid and
timely Early Retirement Election in accordance with the requirements set forth
in this Section 4.3, then such Participant shall commence receiving benefits
under the Plan on the date specified in the Early Retirement Election. The
Annual Benefits of such a Participant shall be determined based on his or her
Years of Service at the time of his or her Separation from Service and shall be
calculated under Section 3.2.3.

  4.3.1   Early Retirement Election. An Early Retirement Election shall set
forth the date a Participant elects to commence receiving benefits under this
Plan. Such date may be either (a) the date of Separation from Service or (b) a
specified date no later than the date the Participant attains Normal Retirement
Age. In the event a Participant elects a specified date that is before the
Participant’s Separation from Service, then benefits under this Plan shall
commence upon the Participant’s Separation from Service.     4.3.2   Timing of
Valid Initial Early Retirement Election. In order to be valid, an Early
Retirement Election must be made (a) on or before December 31, 2008 or (b) no
more than thirty (30) days after an Employee becomes a Participant in the Plan.
    4.3.3   Amendments to or Revocations of Early Retirement Elections. A
Participant may amend or revoke an executed Early Retirement Election only if
the following conditions are met:

  (a)   such amendment or revocation does not take effect until at least twelve
(12) months after the date on which such amendment or revocation is made;    
(b)   the payment or benefit with respect to which such amendment or revocation
is made is deferred for at least five (5) years from the date such payment or
benefit would otherwise have been made in the absence of such amendment or
revocation; and     (c)   in the case of a Participant that elected to commence
receiving benefits on a specified date, as described in Section 4.3.1, such
amendment or revocation is made at least twelve (12) months before such
specified date.

4.4   Pre-Retirement Death Benefit. In the event of the death of a Participant
prior to his or her Separation from Service, a benefit shall be payable to his
or her designated Beneficiary for a period of ten (10) years beginning on the
first day of the month following the Participant’s death. The Annual Benefit
under this Section 4.4 shall be calculated under Section 3.2.1 or 3.2.2, as
applicable, based upon the Participant’s Years of Service at the time of his or
her death (and without any reduction under Section 3.2.3),

6



--------------------------------------------------------------------------------



 



    reduced by fifty percent (50%), but without any reduction for Social
Security Benefits. Distributions under this Section 4.4 shall be made as soon as
administratively practicable following the date on which the Committee receives
written notification of the Participant’s death in the manner prescribed by the
Committee, but in no event later than 90 days following such death.   4.5  
Disability Benefit. In the event of the Disability of a Participant prior to his
or her Separation from Service, a benefit shall be payable to such Participant
commencing on the later of the date the Participant attains Normal Retirement
Age or the date of the Disability. The Annual Benefit under this Section 4.5
shall be calculated under Section 3.2.1 or 3.2.2, as applicable, based upon the
Participant’s Years of Service and compensation of the Participant prior to his
or her Disability (and without any reduction under Section 3.2.3).

4.6   Timing of Payment. Except as provided in this Section 4.6, all payments of
benefits under this Plan shall begin on the first day of the month following the
date or event that triggered commencement of benefits hereunder. Notwithstanding
any other provision of this Plan, no benefits under this Plan shall be paid to a
Participant earlier than (a) the date that is six months after the Participant’s
Separation from Service or (b) the date of Participant’s death. In the event
that the payment of any benefits is delayed by reason of the prior sentence,
then any delayed payments shall be paid to the Participant in lump sum at the
end of such required delay in order to catch up to the original payment
schedule. If calculation of the amount of any payment under the Plan is not
administratively practicable due to events beyond the control of the Participant
(or Participant’s Beneficiary), the payment shall be made no later than six
(6) months following the date on which the calculation of the amount of the
payment is administratively practicable. For purposes of this Section 4.6, the
inability of the Employer to calculate the amount or timing of a payment due to
a failure of the Participant (or Participant’s Beneficiary) to provide
reasonably available information necessary to make such calculation does not
constitute an event beyond the control of the Participant (or Participant’s
Beneficiary).

4.7   Proof of Death. The Committee may require such proof of death and such
evidence of the right of any person to receive all or part of the death benefit
of a deceased Participant as the Committee may deem desirable.

4.8   Beneficiaries. Every Participant shall be furnished with a form on which
he may designate one or more Beneficiaries to receive the benefits due him under
the Plan in the event of his death during employment or before all payments due
are made.

  4.8.1   A Participant may change any such designation by signing and filing
with the Committee a new Designation of Beneficiary.     4.8.2   If no
Beneficiary is designated, or if the designated Beneficiary has not survived the
Participant, and if no alternative designation of Beneficiary shall be
effective, the Participant’s Beneficiary shall be his surviving spouse, or if no
spouse survives the Participant, the estate of the deceased Participant.

7



--------------------------------------------------------------------------------



 



  4.8.3   If more than one Beneficiary survives the Participant, payments shall
be made equally to the surviving Beneficiaries unless the Participant
specifically designated one Beneficiary as the primary Beneficiary and the other
Beneficiaries as contingent Beneficiaries.     4.8.4   In the event a
Participant dies following his or her Separation from Service but prior to the
commencement of any benefits under this Plan, any benefits payable to a
Beneficiary shall be paid at the same time and in the same form as such benefits
would have been paid had the Participant died the day following the date he or
she was to commence benefits under this Plan.     4.8.5   If the Beneficiary
cannot be located for a period of one year following the Participant’s death
despite mailing to the Beneficiary’s last known address, and if the Beneficiary
has not made a written claim within such period to the Committee, such
Beneficiary shall be treated as having predeceased the Participant.

4.9   Participant’s Rights Unsecured. The right of the Participant or his
Beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Employer, and neither the Participant nor his
Beneficiary shall have any rights in or against any specific assets of the
Employer. Benefits under the Plan may not be encumbered or assigned by a
Participant or any Beneficiary.

4.10   Forfeiture of Benefits. Notwithstanding any other provision of this Plan,
all benefits otherwise payable to a Participant may be forfeited if the
Committee determines that such Participant has become employed by a competitor
of the Employer either as an employee or a consultant.

ARTICLE V
FORM OF ANNUITY

5.1   Absence of Form of Annuity Election. If the Participant does not make a
timely Form of Annuity Election in accordance with Section 5.2, the Annual
Benefits payable under this Plan shall be paid monthly from the time of the
commencement of benefits hereunder until the death of the Participant.

5.2   Form of Annuity Election. A Participant may make a Form of Annuity
Election at any time during his or her lifetime provided that such election must
be made no later than thirty (30) days before the date benefits commence under
this Plan. Any Form of Annuity Election made after this date shall be null and
void. A Form of Annuity Election shall specify whether the Participant elects to
receive benefits under the Plan in the amounts, and for the duration, described
in either Section 5.2.1 or Section 5.2.2 below. A Participant may make, revoke,
or change a Form of Annuity Election at any time during his or her lifetime
provided that such revocation or change shall be effective only if made no later
than thirty (30) days before benefits commence under this Plan.

  5.2.1   Life with Ten Years Certain. A Participant may elect to receive the
actuarially determined equivalent of the Annual Benefit that would be paid under
Section

8



--------------------------------------------------------------------------------



 



      5.1, but instead to be paid monthly until the later of (a) the death of
the Participant or (b) ten (10) years after the commencement of benefits under
the Plan, whichever is longer. Amounts paid after the death of the Participant
shall be paid monthly to the Participant’s designated Beneficiary.     5.2.2  
Joint and Survivor Options. A Participant may elect to receive the actuarially
determined equivalent of the Annual Benefit that would be paid under
Section 5.1, but instead to be paid monthly until the later of (a) the death of
the Participant or (b) the death of another person (which person shall be
specified in the Form of Annuity Election).

ARTICLE VI
ADMINISTRATION

6.1   The Committee. The Plan will be administered by the Committee.

6.2   Powers and Authority of Committee. Except as otherwise expressly provided
in the Plan, the Committee will have all powers necessary or helpful for the
carrying out of its duties and responsibilities under the Plan, and its
decisions or actions in good faith in respect of any matter hereunder will be
final, conclusive and binding upon all parties concerned.

6.3   Liability Limited. Except as otherwise provided by law, neither the
Employer nor any person who is a member of the Committee or who is an employee,
officer and/or director of the Employer will incur any liability whatsoever on
account of any matter connected with or related to the Plan, unless such person
has acted in bad faith, or has willfully neglected his duties, in respect of the
Plan.

6.4   Reliance on Information. The members of the Committee, the Employer, and
its respective officers, directors and employees will be entitled to rely upon
all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, insurance company, counsel, physician or other expert who
is engaged by the Committee. The members of the Committee, the Employer, and its
respective officers, directors, and employees will be fully protected in respect
of any action taken or suffered by them in good faith in reliance thereon, and
all action so taken or suffered shall be conclusive upon all persons affected
thereby.

6.5   Genuineness of Documents. The Committee, the Employer, and its respective
officers, directors and employees, will be entitled to rely upon any notice,
request, consent letter, telegram or other paper or document believed by them or
any of them, in good faith, to be genuine and to have been signed or sent by the
proper person.

6.6   Proper Proof. In any case in which the Committee or the Employer is
required under the Plan to take action upon the occurrence of any event, it will
be under no obligation to take such action unless and until proper and
satisfactory evidence of such occurrence has been received by it.

9



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT, TERMINATION AND EXCEPTIONS

7.1   Modification or Amendment. The Board of Directors of GEO may at any time
amend this Plan; provided, however, that such amendment shall not affect the
rights of the Participants or their Beneficiaries with respect to any benefits
accrued or payable before the date of any such amendment.

7.2   Termination of Plan. The Board of Directors of GEO may, in its sole
discretion, terminate the Plan at any time; provided, however, such termination
shall not affect the rights of Participants or their Beneficiaries with respect
to any benefits accrued or payable before the date of such termination of this
Plan.

7.3   Exceptions. Subject to Sections 8.7 and 8.8, the Compensation Committee of
the Board of Directors of GEO may make individual exceptions to the Plan from
time to time to broaden the provisions of the Plan to be more favorable to a
Participant than the provisions of the Plan. No exception may be made by such
Committee to narrow the coverage of the Plan or to make exceptions which are
less favorable to a Participant.

ARTICLE VIII
MISCELLANEOUS

8.1   No Implied Rights. Neither the establishment of the Plan nor any
modification thereof, shall be construed as giving any Participant, Employee,
Beneficiary or other person any legal or equitable right unless such right shall
be specifically provided in the Plan or conferred by affirmative action of the
Committee or the Compensation Committee of the Board of Directors of GEO in
accordance with the terms and provisions of the Plan.   8.2   Status of
Employment Relations. Nothing in this Plan shall be deemed to:

  8.2.1   Give to any employee the right to be retained in the employ of an
Employer;     8.2.2   Affect the right of an Employer to discipline or discharge
any employee at any time;     8.2.3   Give an Employer the right to require any
employee to remain in its employ; or     8.2.4   Affect any employee’s right to
terminate his employment at any time.

8.3   Binding Effect. The provisions of the Plan shall be binding on the
Employer, the Committee and their successors, and on all persons entitled to
benefits under the Plan and their respective heirs, legal representatives and
successors in interest.

8.4   Governing Laws. The Plan shall be construed and administered according to
the laws of the State of Florida to the extent that such laws are not preempted
by the laws of the United States of America.

8.5   Usage. Whenever applicable, the masculine gender, when used in the Plan,
shall include the feminine and neuter genders, and the singular shall include
the plural.

10



--------------------------------------------------------------------------------



 



8.6   Captions. The captions contained herein are inserted as a matter of
convenience and for reference only, and in no way define, limit, enlarge or
describe the scope or intent of the Plan nor in any way shall affect the Plan or
the constructions of any provisions thereof.

8.7   Section 409A. The provisions of this Plan shall be interpreted, applied,
administered and operated in such manner as will meet the requirements of Code
Section 409A so that no amount is included in the gross income of the
Participant, his/her estate or Beneficiary pursuant to such Code Section in
connection with this Plan.

11



--------------------------------------------------------------------------------



 



Exhibit A
John J. Bulfin
John M. Hurley
Jorge A. Dominicis
Thomas M. Wierdsma

